IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44506

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 558
                                                )
       Plaintiff-Respondent,                    )   Filed: August 28, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
SEAN PAUL DULAC,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Judgment of conviction and unified sentence of twenty years with a minimum
       period of confinement of four years, for sexual battery of a minor child sixteen or
       seventeen years of age, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Sean Paul Dulac pled guilty to sexual battery of a minor child sixteen or seventeen years
of age. Idaho Code § 18-1508A(1)(c). The district court sentenced Dulac to a unified term of
twenty years with four years determinate. Dulac appeals asserting that the district court abused
its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dulac’s judgment of conviction and sentence are affirmed.




                                                   2